Citation Nr: 0501783	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  98-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that increased the rating for the 
veteran's service-connected PTSD from 10 to 30 percent 
disabling, effective August 30, 1996.  This matter also 
arises from an August 1999 rating decision that denied the 
veteran's claim for a TDIU.  This case was previously before 
the Board in December 2003 at which time it was remanded to 
the RO for further development.

In the Board's December 2003 remand, the Board informed the 
veteran that VA had revoked the authority of his appointed 
private attorney-at-law, R. Edward Bates, to represent VA 
claimants and that the RO would provide him with the 
opportunity to appoint a new representative.  The RO provided 
the veteran with that opportunity by way of a May 2004 
letter, but the veteran did not thereafter appoint a new 
representative.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of a 
disability picture which more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a disturbances of 
mood to include increased irritability and frustration, 
restricted affect, sleep impairment and difficulty in 
establishing and maintaining effective work and social 
relationships, but without deficiencies in most areas.

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.




CONCLUSIONS OF LAWS

1.  The criteria for an evaluation of 50 percent (but no 
higher) for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  With respect to 
this appeal, the September 1977 and August 1999 denials 
preceded the enactment of the VCAA.  Thereafter, the RO did 
furnish VCAA notice to the veteran regarding both issues in 
May 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decisions from 
which he appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter, as well as an earlier letter 
in November 1999, and the May 1998 statement of the case, and 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the May 2004 
letter implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

In a March 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective December 22, 1995.

In April 1997, the veteran filed a claim for an increased 
rating, asserting that his PTSD warranted at least a 30 
percent rating.

In June 1997, the RO received a statement from D.A.Z. who 
stated that he had attempted to hire the veteran over the 
summer, but that he and the veteran ended up in a heated 
argument at the worksite so he did not hire him.  He opined 
that the veteran was unable to comprehend the 
employer/employee relationship that he found necessary for 
employment.

The veteran underwent a private psychological evaluation 
conducted by Allen H. Middleton, Ph.D. in August 1996 and 
December 1996.  Dr. Middleton relayed the veteran's history 
of having been comatose after a motor vehicle accident in 
1983.  He noted that the veteran had not had psychological or 
psychiatric treatment following his medical rehabilitation 
from the accident and would benefit from antidepressant 
medication and psychotherapy.  He said the veteran remained 
socially isolated and became irritable with temper episodes 
with close interpersonal contact.  He said the veteran would 
have difficulty following directions and maintaining 
concentration for sustained periods of time.  He opined that 
the veteran had been unable to resume employment and would be 
unable to handle basic work responsibilities and adapt to 
changes in a work setting.  He provided diagnoses of PTSD, 
chronic, cognitive disorder, NOS, alcohol abuse in remission, 
and status post closed head injury.  Psychosocial stressors 
were moderate and the veteran was given a global assessment 
of functioning (GAF) score of 55.   

During a private psychological evaluation in January 1997, 
the veteran reported being involved in various veterans 
organizations.  He said he liked to fix up old cars and go 
fishing and hunting whenever he had his licenses.  He relayed 
that he had two children whom he spoke with by telephone on a 
regular basis.  He also had a girlfriend of a few months 
duration.  He added that he liked to visit his friends on a 
regular basis.  A typical day included washing dishes at a 
local restaurant.  On examination the veteran was neat in 
appearance and had a friendly manner.  He seemed oriented to 
person, time and place and purpose of the interview.  His 
mood appeared fairly congruent without his speech and this 
appeared moderate.  He seemed guarded in terms of affect, and 
he was not currently expressing any suicidal or homicidal 
ideation.  He was assessed as having PTSD and was assigned a 
GAF score of 55.  The examiner said that the veteran was 
unable to work given his medical disability from his car 
accident; however, he was able to work through a fair amount 
of his symptoms by servicing veterans through veterans 
organizations in which he was "quite heavily involved".

A VA contract examination was performed in July 1997 at which 
time the veteran was noted to be well groomed and appeared 
his stated age.  He had a broad expression and affect with a 
subdued manner.  His speech was spontaneous, normoproductive, 
relevant, and coherent.  He maintained a "6/10" eye 
contact, and was oriented to person, place, time and purpose.  
The examiner noted that the veteran's described symptoms of 
PTSD impaired his abilities to adequately interact with 
others or adequately deal with normal daily stress, although 
the symptoms obviously did not preclude him from adequately 
interacting with others or adequately dealing with stress.  
The examiner pointed out that the veteran described his 
disability as commencing with the motor vehicle accident in 
1983 that resulted in severe physical injuries.  He diagnosed 
the veteran as having PTSD and assigned a GAF score of 65.

Findings from a psychiatric examination in September 1997 
show that the veteran was appropriately groomed and casually 
dressed.  He was somewhat detached and initially guarded, but 
gradually loosened up.  His speech was coherent and his 
thought processes were goal directed, without evidence of 
delusions or hallucinations.  His affect was restricted and 
his mood showed evidence of anxiety and despondency.  He had 
occasional death wishes, but no suicidal ideation.  Insight 
and judgment were limited at times.  He was diagnosed as 
having PTSD, moderate, chronic, delayed type secondary to 
combat.  He was given a GAF score of 55.  The functional 
assessment was that the veteran was able to follow simple and 
some complex commands.  His ability to hold attention and 
mental set in a short term, low stress environment was seen 
to be moderately impaired secondary to difficulties 
concentrating and distractibility.  His ability to interact 
with people appropriately with peer and authority figures and 
the general public in an industrial setting had been seen as 
moderately to severely impairing.

Records from the Social Security Administration dated in 
October 1997 show that the veteran was awarded disability 
benefits effective in July 1983 and given a primary diagnosis 
of organic mental disorder (chronic brain syndrome).

During a VA examination in June 1999, the veteran reported 
nightmares from service two to three times a week and 
noticeable mood changes.  He also reported sleep problems, 
and a decreased interest in being sociable despite being a 
driver for a veterans organization.  He said he never sought 
mental health treatment by a psychiatrist, but did receive 
therapy at a Veterans Center in the mid-1990s.  Currently, he 
was receiving biweekly therapy to help with symptoms and 
supportive treatment for his war-related memories and mood 
changes.  On examination the veteran was cooperative.  The 
examiner noted that although the veteran was appealing his 30 
percent disability rating, he appeared to project himself in 
a better light and was better functioning than his claims 
file or history bore out.  His speech was spontaneous for the 
most part; however, when talking about specific details of 
Vietnam, he was more guarded and less spontaneous.  His 
thought flow was coherent with no looseness of association.  
He was neither paranoid nor delusional.  He had fair 
attention and was oriented times three.  His insight appeared 
fair, but guarded.  He was assessed as having PTSD and was 
assigned a GAF score of 62.  

The June 1999 VA examiner assessed the veteran's overall 
functioning as fairly good and said that he appeared to be 
quite resilient and had some ability to adjust to the changes 
that had occurred in his life.  He remarked that the veteran 
continued to have some problems fully integrating and working 
well in the community, and at times his GAF score for PTSD 
had perhaps gone as low as 45.  He added that the fact that 
the veteran's PTSD predated his head injury and had resulted 
in mood, as well as sleep and other problems, it could be 
easily said that his head injury would worsen his preexisting 
PTSD symptoms.

Also in June 1999, the veteran underwent A VA social work 
assessment.  The social worker said that the veteran reported 
a history of problems with co-workers and supervisors that 
was typical among PTSD clients.  He opined that the veteran 
appeared to be vocationally disabled due to his PTSD issues 
that caused stress to the point of unemployment.

VA psychiatric outpatient records dated from 1999 to 2002 
reflect the veteran's symptoms of sleep problems and 
increased irritability and anger.  Findings were consistent 
in showing that the veteran was casually dressed and slightly 
disheveled.  His eye contact was fair.  He was cooperative 
and calm with a pretty good mood.  He had a restricted 
affect.  His mood was frustrated and irritable, and his 
insight and judgment were intact.  He had no suicidal or 
homicidal ideation.  He was assessed as having PTSD, 
moderately severe.  A June 2002 outpatient record notes that 
the veteran no longer attended PTSD group therapy.

In a November 2002 VA outpatient record addendum, a VA 
attending psychiatrist stated that the veteran remained 
disabled as a result of his PTSD and warranted an increase in 
his service-connected disability.  He added that the veteran 
had become alcohol-dependent as a result of the severity of 
his PTSD, but that this has been in remission for several 
years.  

On file is a letter dated in February 2003 from a private 
licensed social worker that had been working with the veteran 
for six years.  She said that the problems the veteran 
experienced as a result of the traumatic ordeals he endured 
in service have "deeply affected [his] ability to sustain a 
level of intimacy that he would like with another, as well as 
have impaired his ability to manage the tasks of his job 
related situation."

On VA examination in June 2004, the veteran showed excellent 
grooming and hygiene.  He was cooperative and pleasant 
throughout the entire interview and was able to joke and 
laugh appropriately.  His stream of thought of speech was 
spontaneous, coherent, relevant and goal-directed.  He denied 
suicidal ideation and did not appear to have suicidal or 
homicidal thoughts.  There was some constriction and blunting 
of affect since the head injury.  The veteran had dreams and 
nightmares, but did not show any psychotic features.  He did 
not exhibit  auditory or visual hallucinations.  His insight 
and judgment were adequate.  The veteran said that most of 
the day he played games on his computer and helped other 
people (neighbors) with repair work.  He also worked as an 
escort at VA occasionally.  He showed obsessive ritualistic 
behavior in terms of perimeter search once a might and more 
if there was a noise.  His speech flow was relevant and 
logical.  He showed some impulsivity and therefore 
irritability and low frustration from his PTSD.  He did not 
show a mood disorder.  He was assigned a GAF score of 50, 
with serious symptomatology.  

In an addendum opinion in July 2004, the June 2004 VA 
examiner assigned the veteran a GAF score of 60 for his PTSD 
symptoms alone, and noted that there had been further 
worsening of the symptomatology, including new symptoms after 
the 1983 brain injury.  He said that PTSD symptoms alone 
included nightmares, insomnia, flashbacks, avoidance of 
crowds, close relationships and intimacy, hypervigilance, 
startle response, a 'few friends and conflict with 
authority.'  He attributed symptoms of depression, suicidal 
ideation, irritability, angry outbursts, and lower 
frustration tolerance due to both the veteran's PTSD and 
brain injury.  The examiner opined that the veteran's PTSD 
alone did not render him unemployable.  He noted that the 
veteran had always been employed prior to the 1983 brain 
injury although he had been fired from several jobs.    

III.  Analysis

A.  PTSD

The veteran asserts that the severity of his service-
connected PTSD warrants a higher schedular disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Turning to the pertinent criteria for a 50 percent rating, 
although there is no evidence of "flattened" affect, the 
veteran's affect has consistently been described as 
"restricted." It was also described as "subdued" during a 
VA contract examination in July 1997.  The veteran's judgment 
was noted by a September 1997 examiner to be limited at 
times.  Regarding mood and motivation, the veteran's mood was 
described in September 1997 as showing evidence of anxiety 
and despondency.  In addition, his mood has repeatedly been 
shown to include low frustration and increased irritability 
due at least in part to his PTSD.  Specifically, a June 1999 
VA examiner, while stating that the veteran's personality 
change resulting from his head injury was separate from his 
PTSD, said that since his PTSD predated his head injury and 
had resulted in mood as well as sleep problems, it could 
easily be said that his head injury would worsen his pre-
existing PTSD symptoms.  Also, the June 2004 VA examiner said 
that the veteran's PTSD alone caused nightmares, insomnia, 
flashbacks, crowd avoidance, and avoidance of close 
relationships.  He attributed the veteran's irritability, 
angry outbursts and frustration to both his PTSD and brain 
injury.  

As far as maintaining effective work and social 
relationships, a VA contract examiner in July 1997 said that 
the veteran's PTSD symptoms impaired his abilities to 
adequately interact with others or adequately deal with 
normal daily stress, but did not preclude him from such 
interactions.  A September 1997 psychiatric examiner opined 
that the veteran's ability to interact with people 
appropriately with peer and authority figures and the general 
public in an industrial setting was moderately to severely 
impaired.  A February 2003 private licensed social worker 
said that the veteran's ability to sustain an intimate 
relationship with someone, as well as his ability to manage 
the tasks of his job-related situation, was "deeply 
affected" by his traumatic experiences in service.  

Based on the foregoing, it is thus evident that while not all 
of the criteria for a 50 percent rating have been met, the 
available findings are sufficiently characteristic to reflect 
such a rating as opposed to the present 30 percent rating for 
the veteran's service-connected PTSD.  38 C.F.R. §§ 4.7, 
4.21.

Consideration of a higher rating, to 70 percent, for this 
disability has been considered.  However, the veteran's 
actual symptoms as described in the evidence above do not 
meet the criteria for a 70 percent rating.  That is, the 
evidence does not show obsessional rituals, speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation or neglect of personal appearance and 
hygiene.  The veteran had repeatedly been shown to have a 
good grooming and hygiene during psychiatric evaluations, and 
has always demonstrated appropriate speech.  He has managed 
to function independently and has been actively involved in 
various various organizations helping fellow veterans.  He 
likes to visit friends and keeps in touch with family members 
on a regular basis.  Thus, he is able to establish and 
maintain some effective relationships.  For these reasons, 
the veteran's PTSD does not meet the criteria for a 70 
percent rating.  38 C.F.R. § 4.130, Code 9411.  This is 
especially so when considering that the veteran's GAF scores 
have consistently been between 55 and 65, which is indicative 
of no more than moderate symptomatology (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

B.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's non-service-connected disabilities 
nor his advancing age may be considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

By this Board decision, the veteran's service-connected PTSD 
is assigned an increased rating of 50 percent.  Additionally, 
the veteran has been granted service connection for shell 
fragment wounds to the face which has been evaluated as zero 
percent disabling.  Thus, the highest combined evaluation for 
the veteran's two service-connected disabilities is 50 
percent.  Therefore, he does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a) for any applicable time period.

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  Van Hoose, 4 Vet. App. at 363.  See also 
38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular 
disability when there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization).

Notwithstanding his 50 percent schedular evaluation for PTSD, 
the veteran claims that this service-connected disorder 
renders him totally unemployable.  Regarding his 
employability, a private psychologist in August 1996 opined 
that the veteran was unable to resume employment and would be 
unable to handle basic work responsibilities and adapt to 
changes in a work setting.  Thus, the question is not whether 
the veteran is employable, but whether his unemployability is 
related to his service-connected PTSD, or nonservice-
connected brain injury.  There is some evidence of record 
that indicates that the veteran is unemployable from his 
service-connected PTSD.  This evidence includes a June 1999 
VA social work assessment report in which the social worker 
concluded, after conducting a social work survey, that the 
veteran appeared to be vocationally disabled due to his PTSD.  
The social worker explained that the veteran's PTSD issues 
caused stress to the point of unemployment.  Also, a VA 
attending physician in November 2002 opined that the veteran 
remained disabled as a result of his PTSD.  Additionally, a 
private licensed social worker, who had been treating the 
veteran for six years, opined in February 2003 that the 
traumatic experiences that the veteran endured in service 
"deeply affected" his ability to mange the tasks of his 
job-related situation.  

On the other hand, there is medical evidence that does not 
show that the veteran is unemployable due to his service-
connected PTSD.  This evidence includes records from the 
Social Security Administration showing that the veteran was 
awarded disability benefits beginning in 1983 due to a 1983 
brain injury.  It also includes a January 1997 private 
psychologist's opinion that the veteran was unable to work 
given his medical disability from his car accident, and a 
June 2004 VA examiner's opinion that the veteran's PTSD alone 
did not render him unemployable, but that his unemployability 
is related to his 1983 brain injury.

The Board believes that the detailed June 2004 VA examination 
report is entitled to considerable weight.  The examiner 
opinion to the effect that the PTSD alone does not preclude 
employment was rendered after a review of the claims file, 
after soliciting and reporting a detailed history, and after 
examination of the veteran.  The report is quite detailed and 
effectively distinguishes between symptomatology due to the 
PTSD as opposed to nonservice-connected disorders.  The 
examiner found no major impairment of thought processes or 
communication.  It was noted that the veteran maintained his 
own checkbook and credit cards and takes care of his own 
funding issues.  During the interview, the veteran was able 
to joke and laugh appropriately and there was no 
inappropriate behavior.  Personal grooming and hygiene were 
reported to be excellent.  The Board believes it worthy to 
note that the veteran reported that he played computer games 
most of the day and helped neighbors with repair work.  He 
also reported working as an escort with VA occasionally.  The 
Board notes the veteran's former occupation as a truck 
driver, but none of the above-reported symptoms attributed to 
PTSD would reasonably be expected to preclude that activity.  
There is also no evidence showing any significant impairment 
due to his other service-connected disability of residuals of 
shell fragment wounds to the face.  

In sum, the Board the Board believes that the preponderance 
of the evidence is against a finding that the service-
connected disabilities alone preclude substantially gainful 
employment.  The Board stresses that in determining 
entitlement to a total rating based on individual 
unemployability, consideration may not be given to impairment 
due to nonservice-connected disorders.  


ORDER

A rating of 50 percent, but no higher, for PTSD is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to TDIU is not warranted.  To this extent, the 
appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


